PER CURIAM.
Petitioner seeks review of a rule-making decision of the Federal Communications Commission resulting in amendment of the Table of Television Channel Assignment. The amendment assigned VHF Channel 2, Springfield, Illinois, to St. Louis, Missouri, and Terre Haute, Indiana, accompanied with the. assignment of UHF Channels 26 and 36 to Springfield.
Petitionér, applicant for Channel 2 at Springfield, attacks the decision as illegal because inconsistent with section 307(b) of the Communications Act.1
We are unable to sustain this attack. Upon the basis of a full hearing the Commission weighed the various factors involved and reached a reasoned decision within its competence. We find nothing arbitrary, capricious or otherwise illegal in the decision, and it accordingly is
Affirmed.

. This section reads as follows:
“In considering applications for licenses, and modifications and renewals thereof, when and insofar as there is demand for the same, the Commission shall make such distribution of licenses, frequencies, hours of operation, and of power among the several States and communities as to provide a- fair, efiicient, and equitable distribution of radio service to each of the same.” 48 Stat. 1083 (1934), as amended, 47 U.S.C.A. § 307 (b) (1952).